DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/25/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 14, 20 and dependent claims 3, 6, 10-11, 19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “responsive to determining that the node is not actively processing the batch job, retrieving job status data from a repository and determining the execution status of the batch job from the job status data”. It is unclear if the “retrieving job status data” is referring to actually referring to the batch job status data or local job status data (i.e. should the claim recite “retrieving the batch job status data” instead of “retrieving the job status data”. Similar deficiency exist in claim 11.
Claims 14 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected based on their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9, 11-14, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (US Pub. No. 2013/0346986 A1, hereafter Goetz) in view of Watanabe (US Pub. No. 2013/0247050 A1) and further in view of Asayag et al. (US Pub. No. 2014/0149982 A1, hereafter Asayag).

Goetz and Watanbe were cited in the last office action.



As per claim 1, Goetz teaches the invention substantially as claimed including a method comprising: 
checking, at a node, a local cache of the node for a local status of a batch job (fig 3 progress engine 105, cache 305A [0028] cache, buffer, the current status information, regarding, batch job [0029] obtain from cache the current status information regarding the batch job being executed), wherein the local status indicates a local state of execution of the batch job within the node ([0004] status information may include identities of the plurality of jobs of the batch job being executed and an execution status for the plurality of jobs); 
responsive to the local status indicating a terminal status for the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] when the copy job is completed obtain status information regarding the jobs [0027] job status, state of the execution of job [0035] execution status, if completed, stop time of the job; fig 4A batch job completion - 100% would be equivalent to the terminal status; fig 4B job activity: 22 jobs ended, 20 finished), determining the terminal status as an execution status of the batch job ([0032] obtain status information regarding the job [0021] estimating the completion time of the job(s) [0022] estimated completion time is calculated, assessing the progress of the jobs [0032] number of jobs ended/cancelled before finishing, job finished/running/ scheduled, job started); 
responsive to the local status indicating a non-terminal status for the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs; fig 4A batch job completion 50%; fig 4B job activity: X running and Y scheduled i.e. job is non-terminal), determining whether the node is actively processing at least a portion of the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar - i.e. job is actively running job fig 4B job activity: running/scheduled);
responsive to determining that the node is actively processing the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar i.e. job is actively running), determining a currently processing status as the execution status of the batch job (fig 4B X running fig 5 receive status information, jobs being executed, fig 4C [0022] progress engine, determine which job is currently being executed); and
responsive to determining that the node is not actively processing the batch job ( ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0022] progress engine, determine which job is currently being executed [0025] job 205C-D do not begin until completion jobs 205A-b of fig 4B Y scheduled fig 4C job, wait), retrieving job status data from a repository and determining the execution status of the batch job from the job status data (fig 3 job data collector data 330 progress calculator 310 [0027] job data collector, collect status information from scheduler [0015] the job scheduler 175 may include status information describing the execution of the jobs [0020] job scheduler, implemented as processor, memory), wherein the repository is separate from the node (fig 3 job scheduler 175 progress engine 105 - i.e. separate node).

Goetz doesn’t specifically teach local status, wherein the local status indicates a local state of execution of the job within the node and responsive to determining that node is not actively processing the job.

Watanabe, however, teaches local status of batch job ([0057] execute an input batch job, record the execution status of the batch job fig 3 S111 S112), wherein the local status indicates a local state of execution of the job within the node (fig 4 execution status - end normally, active [0051] job status, end normally, active).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz with the teachings of Watanabe of executing batch job and recording/reporting execution status indicating status of execution such as active, end normally to improve efficiency and allow local status of job, wherein the local status indicates a local state of execution of the job within the node to the method of Watanabe as in the instant invention. The combination of analogous art (Goetz [0003] Watanabe [0009]) would have been obvious because applying known method of executing the job locally and recording/reporting the status of the job as taught by Watanabe to the known method of determining job execution status taught by Goetz to yield predictable result of determining local status of the job, wherein the local status indicates a local state of execution of the job within the 
Goetz and Watanabe, in combination, do not specifically teach responsive to determining that node is not actively processing the job.
Asayag, however, teaches responsive to determining that node is not actively processing the job (fig 5 has command finished/failed i.e. not actively processing - yes 560 report status 570).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz and Watanabe with the teachings of Asayag of reporting job status upon determination that command finishing/failing executing batch job, reporting the status of job to improve efficiency and allow retrieving status in response to determining the job is inactive to the method of Watanabe as in the instant invention. The combination of analogous art (Goetz [0003] Watanabe [0009] Asaysg [0001]) would have been obvious because substituting the reporting job status with the retrieving job status to the known method of responding upon determining if the job is not actively processing to the known method of determining job execution status by retrieving taught by Goetz and Watanabe to yield predictable result of retrieving job status in response to determining local status of the job as inactive with reasonable expectation of success and improved efficiency (Goetz [0002] Watanabe [0008] Asayag [0003]).
As per claim 4, Goetz teaches wherein determining whether the node is actively processing at least a portion of the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar) includes determining whether a runtime environment of the node contains an execution step of the batch job ([0033] fig 4C 1 JSPB_TC01 1.1.1 Run ZCPS_BA1; job progress bar 410G fig 4B X running fig 5 receive status information, jobs being executed, fig 4C [0022] progress engine, determine which job is currently being executed). 

As per claim 5, Goetz teaches responsive to determining that the runtime environment contains an execution step of the batch job ([0033] fig 4C 1 JSPB_TC01 1.1.1 Run ZCPS_BA1; job progress bar 410G), determining that the node is actively processing at least a portion of the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar); and responsive to determining that the runtime environment lacks an execution step of the batch job ([0016] when the copy job is completed - as long as copy job is not completed, posting the transaction job is not available to system B), determining that the node is not actively processing the batch job (fig 4B 22 jobs ended, 20 finished, 2 canceled, Y scheduled [0016] copy job is completed, initiate processing at system B).  

As per claim 8, Goetz teaches wherein the request is received from an additional node ([0025] progress engine 105 may gather status information directly from the job scheduler 175).  

As per claim 9, Goetz teaches wherein the additional node is waiting for the node to finish processing the batch job ([0016] initiate a copy of sales transactions for a given data from system A to system B, when the copy job is completed, initiate processing at system B).  

As per claim 11, Goetz teaches wherein the job status data is retrieved as a portion of batch job processing data received from the repository (fig 3 job data collector data 330 progress calculator 310 [0027] job data collector, collect status information from scheduler [0015] the job scheduler 175 may include status information describing the execution of the jobs [0020] job scheduler, implemented as processor, memory), and processing data includes the job status data ([0015] status information) and at least one of: an update time of the job status data, an indication of one or more execution steps associated with the batch job (fig 4C 1-1.1-1.1.1-1.2-1.2.1-1.2.1.1-1.2.1.2-1.3-1.3-1), a current execution step of the batch job (fig 4C job progress bar 410G fig 4B x running), and job execution statistics associated with at least a portion of the batch job (fig 4B 22 job ended 20 job finished X running y scheduled [0015] status information may include a start time when the jobs are initiated, a stop time when the job terminates, dependencies, parent/child relationships, log file information, and/or other aspects of the jobs).  

As per claim 12, Goetz teaches the terminal status includes at least one of a completed status, a stopped status, a failed status, and an abandoned status (fig 4B 22 jobs ended 20 finished 2 canceled fig 4c job - run, fig 4D job id, start/end time).    

As per claim 13, Goetz teaches the non-terminal status includes at least one of a starting status, a started status, and a stopping status (fig 4B jobs X running, Y scheduled job started fig 4c job -wait, fig 4D job id, start/end time).  

Claim 14 recites a node comprising: a local cache (Goetz: fig 3 cache 305A); a processor; and a memory storing instructions which, when executed by the processor (Goetz: [0020] processor, memory, code, executed), cause the processor to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational. 

Claim 17 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 18 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claim 20 recites a non-transitory, computer-readable medium storing instructions which, when executed by a processor (Goetz [0041]), cause the processor to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.


Claims 2-3, 7, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Watanabe and further in view of Asayag, as applied to above claims, and further in view of Sirota et al. (US Pub. No. 2018/0129570 A1, hereafter Sirota).
Sirota was cited in the last office action.
As per claim 2, Goetz teaches receiving a request at the node for the execution status of the batch job before checking the local cache of the node ([0029] obtain from cache the current status information, batch job); and returning the execution status of the batch job after determining the execution status ([0022] provide user interface, allow assessing the progress of the jobs).  
Goetz, Watanabe and Asayag, in combination, do not specifically teach receiving a request at the node for the execution status of the batch job before checking the local cache.
Sirota, however, teaches receiving a request at the node for the execution status of the batch job before checking the local cache ([0013] pulling status information from the computing node, periodically requesting status information from each computing node i.e. status is located in the memory/cache/database after request has been made).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz, Watanabe and Asayag with the teachings of Sirota of periodically pulling requesting status information from the node to improve efficiency and allow receiving a request at the node for the execution status of the batch job before checking the local cache to the method of Goetz, Watanabe and Asayag as in the instant invention. The combination of analogous arts  (Sirota [0008] [0009]) would have been obvious because applying known method of Sirota of pulling/requesting the status information with the teachings of Goetz, Watanabe and Asayag of executing and maintain job status to yield predictable result of requesting status before checking the local node with reasonable expectation of success and improved efficiency (Sirota [0002]).


As per claim 3, Goetz teaches responsive to determining that the node lacks the local status of the batch job ([0028] cache may also disconnect the data retrieval from progress calculation and from user interface), retrieving job status data from the repository ([0027] job data collector, collect status information from scheduler) and determining the execution status of the batch job from the job status data (fig 3 job data collector 330 progress calculator 310).  
Goetz doesn’t specifically teach responsive to determining that the node lacks cache, retrieving job status from the repository.
Watanabe, however, teaches responsive to determining that the node lacks cache, retrieving job status from the repository, retrieving job status data from the repository (fig 7 job repository 230 job repository management section 212 [0087] manages the content of the job repository i.e. retrieving [0068] update of a job repository, store execution status [0069] job repository includes job id, execution status fig 4-5).
Goetz, Watanabe and Asayag, in combination, do not specifically teach responsive to determining that the node lacks cache.
Sirota, however, teaches responsive to determining that the node lacks cache ([0020] some or all information, stored, by not using local storage on the computing nodes selected).

As per claim 7, Sirota teaches wherein the request is initiated at a user's request ([0013] system manager, obtain status information from the computing node, periodically requesting status information from each node).

As per claim 10, Sirota teaches method performed responsive to the node being assigned to execute the batch job ([0065] initiate execution of one or more remaining execution jobs, newly available computing nodes).  

Claim 15 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 16 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 3. Therefore, it is rejected for the same rational.


Claims 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Watanabe and further in view of Asayag, as applied to above claims, and further in view of Lyons (US Pub. No. 2006/0020911 A1).

As per claim 6, Goetz teaches responsive to determining that the runtime environment contains the execution step of the batch job, determining, based on an update time of the execution step, whether the execution step is current or stale; 
responsive to determining that the execution step is stale, determining that the node is not actively processing the batch job ([0016] initiate a copy of sales transaction from system A to system, when the copy job is completed - initiate processing at system B i.e. system B is not processing the job before the completion of copy step); and 
responsive to determining that the execution step is current, determining that the node is actively processing the batch job ([0016] initiate a copy of sales transaction from system A to system, when the copy job is completed - initiate processing at system B i.e. system B is processing , completion of copy step).  

Goetz and Watanbe, in combination, do not specifically teach responsive to determining, based on an update time of the execution step, that the runtime environment contains the execution step of the batch job, determining whether the execution step is current or stale; responsive to determining that the execution step is stale.

Lyons, however, teaches responsive to determining that the runtime environment contains the execution step of the batch job (fig 3 get first work item 310 [0024] determine if a lock has applied), determining, based on an update time of the execution step (fig 2 update time stamp to current time [0023] the lock time for the work item can be updated with a current time), whether the execution step is current or stale (fig 3 stale?-yes/no 320 [0024] work item, inspected, determine if a lock has been applied and whether the lock has been applied for a period of time which exceeds a threshold, if sol lock is stale); 
responsive to determining that the execution step is stale (fig 3 stale?-yes 320).
		
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz, Watanbe and Asyag with the teachings of Lyons of retrieving work item and determining if the applied lock is stale or not and releasing lock if the applied lock is stale to improve efficiency and allow determining that the runtime environment contains the execution step of the batch job responsive to determining that the runtime environment contains the execution step of the batch job, determining whether the execution step is current or stale; performing responsive to determining that the execution step is stale to the method of Goetz, Watanbe and Asyag as in the instant invention. The combination of analogous arts (Lyons [0010]) would have been obvious because applying known method of Sirota of pulling/requesting the status information with the teachings of Goetz, Watanbe and Asyag of executing and maintain job status to yield predictable result of requesting status before checking the local node with reasonable expectation of success and improved efficiency (Lyons [0009]).

Claim 19 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 6. Therefore, it is rejected for the same rational.

Allowable Subject Matter

Claim 2 (at least portion of the claim 2 reciting:  “receiving a request at the node for the execution status of the batch job before checking the local cache of the node” ) + 6 ( at least portion of the claim 6 reciting: “responsive to determining that the runtime environment contains the execution step of the batch job, determining, based on an update time of the execution step, whether the execution step is current or stale; responsive to determining that the execution step is stale) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
The previous objections to the claims have been withdrawn.
Some of the previous objections under 35 USC 112 (b) have been withdrawn.
The previous objections under 35 USC 101 have been withdrawn.
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 01/25/2021, Applicant argues the following:

Applicant respectfully submits that the cited reference fail to disclose at least "checking, at a node, a local cache of the node for a local status of a batch job, wherein the local status indicates a local state of execution of the batch job within the node" and "responsive to determining that the node is not actively processing the batch job, retrieving job status data from a repository and determining the execution status of the batch job from the job status data, wherein the repository is separate from the node," as recited in amended independent claim 1 and similarly recited in amended independent claims 14 and 20.
In Goetz, the progress engine is not configured to execute batch jobs. Instead, the batch jobs are executed by systems controlled by the job scheduler. Therefore, although the progress engine includes a cache, this cache does not correspond to "a local cache of the node."
Even assuming that the progress engine's cache discloses the claimed local cache of the node, Goetz does not disclose "retrieving job status data from a repository" "responsive to determining that the node is not actively processing the batch job."
Therefore, information cannot be separately received from "a local cache of the node" and "a repository ... separate from the node."
Furthermore, Goetz does not discuss any conditional retrieval of information, much less retrieving data "responsive to determining that the node is not actively processing the batch job."
Accordingly, Goetz fails to disclose "responsive to determining that the node is not actively processing the batch job, retrieving job status data from a repository and determining the execution status of the batch job from the job status data, wherein the repository is separate from the node."

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Goetz teaches progress engine with cache comprising the current status information of batch job (fig 3 105 305A [0028] [0029]), wherein the status includes identities of plurality of jobs and execution status for the plurality of jobs ([0004]) and status information including start/end time, obtaining status information when the job is completed as completed/finished or progress of the job ([0015] [0016] [0027] [0035] fig 4B). Goetz also teaches determining jobs that are not currently being executed e.g. dependent jobs do not begin until completion of another job, scheduled job, waiting job ([0015] [001] [0022] [0025] fig 4B/4C). Goetz also teaches job data collector (fig 3 330) in combination with progress calculator (fig 3 310) within the progress engine (fig 3 105) collecting status information from the scheduler comprising at least a processor and memory (fig 3 175 [0020]), which is equivalent to retrieving job status data from a repository and determining the execution status of the batch job from the job status data. Also, the scheduler and progress engine are separate nodes. Watanabe, however, clearly teaches recording/notifying execution status of the job executed on the own computer ([0051] [0057] fig 3 S111 S112 fig 4), which is equivalent to the recording job status of locally executed job. Therefore, combination of Goetz and Watanbe does teach executing the job and storing the status of jobs in the local node. Missing claim elements of “responsive to” is being taught by the newly cited art of Asayag (fig 5 560-570). Therefore, combination of the cited art does teach argued claim elements.

With respect to point b: As explained above with respect to point a.), Watanbe teaches executing job locally and recording/notifying job status ([0051] [0057] fig 3 S111 S112 fig 4). Goetz teaches the progress engine storing job in the cache (fig 3 cache 305A reference information 305B [0028]). Therefore, combination of Goetz and Watanbe teaches storing job status in the node executing the job locally in the cache.
With respect to point c: Goetz teaches retrieving jobs status by the progress engine from the scheduler, where in scheduler comprises a memory i.e. progress engine and scheduler are separate nodes and therefore teaches retrieving job status from the separate node. Goetz also teaches determining that the job is not currently actively processing based on the job status being waiting, scheduled or dependent job waiting for other job to finish ([0015] [0016] [0022] fig 4B 4C). Newly cited art teaches reporting “in responsive to determining” and therefore, combination of cited art teaches retrieving job status data from a repository responsive to determining that the node is not actively processing the batch job as recited in claim 1.
With respect to point d: Same as with respect to point a, b and c.
With respect to point e: Same as with respect to point a, b and c.
With respect to point f: Same as with respect to point a, b and c.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Restall; Mark et al. (US 20100333094 A1) teaches job-processing nodes synchronizing job databases.
TSUKAMOTO; TETSUFUMI et al.	(US 20110131579 A1) teaches batch job multiplex processing method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195